        Case 2:18-cv-00683-ER Document 37 Filed 10/22/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Joel Solkoff,                      :       CIVIL ACTION
                                   :       NO. 18-683
           Plaintiff,              :
     v.                            :
                                   :
The Pennsylvania State             :
University, et al.,                :
                                   :
           Defendants.             :

                                   ORDER

           AND NOW, this 22nd day of October, 2019, after

considering The Joint Motion for In Camera Approval of

Settlement Agreement (ECF No. 35), for the reasons stated on the

record in open court on October 22, 2019, it is hereby ORDERED

that:

     1. The Joint Motion for In Camera Approval of Settlement

          Agreement (ECF No. 35) is DENIED; and

     2. The parties shall file the settlement agreement in full

          for court approval by November 25, 2019.



           AND IT IS SO ORDERED.



                             /s/ Eduardo C. Robreno
                             EDUARDO C. ROBRENO,    J.
